Citation Nr: 0310717	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-21 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for depression.  

2.  Entitlement to a compensable evaluation for residuals of 
a laceration of the right middle finger.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARINGS ON APPEAL

Appellant, L.D. and D.D.






ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant served on active duty from September 1971 to 
May 1974.  

The evidence shows the appellant was convicted by a special 
court-martial for being absent without leave from March 29, 
1973 to May 2, 1974.  Consequently, his service records show 
he was credited with one year, nine months and twenty-four 
days of active service during this time.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 1999 the RO denied the claim for a compensable 
evaluation for residuals of a laceration of the right middle 
finger.  In August 2001 the RO denied service connection for 
depression.  

In November 1999 the RO granted entitlement to nonservice-
connected disability pension benefits, effective August 10, 
1999.  

The RO notified appellant of that determination by letter 
dated November 26, 1999; he did not file a notice of 
disagreement.  38 C.F.R. §§ 20.200, 20.302(a) (2002).  

The appellant and his wife testified at a personal hearing 
before the undersigned Veterans Law Judge in October 2002.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

In January 2003 the Board undertook additional development on 
the claims of entitlement to service connection for 
depression and to a compensable evaluation for residuals of a 
laceration of the right middle finger, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  This has been 
completed.  In March 2003 the Board provided notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903.)  The appellant did not respond to the notice.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, slip op. at 
__ (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (CAFC) determined that 38 C.F.R. 
§ 19.9(a)(2) is inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  



The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In accordance with the January 2003 development the Board 
obtained the reports of VA joints examinations, which were 
completed in April 2003.  These examination reports provide 
medical opinions on the issues on appeal.  This evidence has 
not been considered by the RO and the appellant has not 
waived initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304.  

The Board also notes that the appellant's representative had 
submitted additional private medical evidence in November 
2002 in support of the claim for service connection for 
depression.  This evidence has not been considered by the RO 
and the appellant has not waived initial RO consideration of 
this evidence.  38 C.F.R. § 20.1304.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).




2.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
of 2000 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.  

3.  The RO should review the requested 
examination reports to ensure they are 
responsive to and in complete compliance 
with the Board's development and, if not, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

4.  The RO should adjudicate the issues 
of entitlement to service connection for 
depression and entitlement to a 
compensable evaluation for residuals of a 
service-connected laceration of the right 
middle finger.  

This should include consideration of all 
evidence of record, including the 
evidence added to the record since the 
June 2001 supplemental statement of the 
case and the January 2002 statement of 
the case.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

